Title: 7 Fryday.
From: Adams, John
To: 


       Spent the Evening and supped at Mr. Maccartys. A mans observing the Flux of the Tide to Day, renders it credible that the same Phenomenon may be observed tomorrow. In the same manner, our Experience that the Author of Nature has annexed Pain to Vice, and Pleasure to Virtue, in general I mean, renders it credible that the same or a like Disposition of Things may take place hereafter. Our observing that the State of minority was designed to be an Education for mature Life, and that our good or ill Success in a mature Life, depends upon our good or ill improvement of our Advantages in Minority, renders it credible that this Life was designed to be an Education, for a future one, and that our Happiness or Misery in a future life will be alloted us, according as our Characters shall be virtuous or vicious. For God governs his great Kingdom the World by very general Laws. We cannot indeed observe many Instances of these Laws. But wherever we see any particular Disposition of Things, we may strongly presume that there are other dispositions of Things in other Systems of Nature, analogous and of a Piece with them.
      